United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1252
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Jon A. Blackhawk,                        *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: October 6, 2000
                                Filed: November 6, 2000
                                    ___________

Before BOWMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Jon Blackhawk unconditionally pleaded guilty to a one-count information
charging him with receiving and possessing a stolen firearm, in violation of 18 U.S.C.
§ 922(j). The district court1 sentenced him to 108 months imprisonment and two years
supervised release. On appeal, counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), and Blackhawk has filed a pro
se supplemental brief. For the reasons discussed below, we affirm.


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
       First, Blackhawk’s failure to attempt to withdraw his guilty plea below precludes
him from challenging the voluntariness of his plea in this appeal. See United States v.
Bond, 135 F.3d 1247, 1249 (8th Cir.) (per curiam) (this court need not address plea-
withdrawal claim which defendant did not present to district court), cert. denied, 524
U.S. 961 (1998); United States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990) (claim
of involuntary guilty plea “first must be presented to the district court and [is] not
cognizable on direct appeal”). Indeed, we note that the district court provided
Blackhawk ample opportunity to withdraw his plea, which he declined. Second, his
related claim of ineffective assistance of counsel should be presented in postconviction
proceedings. See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998) (claim
that ineffective assistance of counsel tainted defendant’s guilty plea, justifying plea
withdrawal, should be raised in 28 U.S.C. § 2255 motion, not direct appeal).

       Third, Blackhawk’s unconditional guilty plea foreclosed his challenge to the
search and seizure of evidence. See United States v. Jennings, 12 F.3d 836, 839 (8th
Cir. 1994) (declining to address search-and-seizure claims where defendant entered
into unconditional guilty plea, which waived all nonjurisdictional challenges to his
conviction); United States v. Stewart, 972 F.2d 216, 217-18 (8th Cir. 1992)
(unconditional guilty plea precludes appellate challenge to validity of search warrant;
defendant who pleads guilty waives all nonjurisdictional defenses, including claims
regarding search and seizure). Finally, although Blackhawk claims that he should not
have been charged as an armed career criminal in the indictment, this did not prejudice
him because he instead pleaded guilty to an information which did not charge him as
an armed career criminal.

      We have reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and we have found no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-